Citation Nr: 0335598	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for kidney stones as 
secondary to service-connected disability of the lumbar 
spine. 

2.  Entitlement to an increased rating for a residuals of a 
right elbow injury, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969 with additional periods of reserve duty, including 
active duty for training from July 13, 1981, to July 17, 
1981. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Des Moines, Iowa, (hereinafter RO).  The record 
reveals voluminous correspondence from the veteran and his 
representative, but in light of the favorable decision with 
respect to the veteran's request for waiver of an overpayment 
and a grant of an earlier effective date of September 3, 
1987, for residuals of a fractured pubic symphysis, it 
appears that the only issues ripe for adjudication at this 
time are listed on the title page.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The competent evidence weighs against a conclusion that 
there is an etiologic relationship between the service-
connected lumbar spine disability and kidney stones. 

3.  There is no limitation of right elbow motion and no 
tenderness or swelling about the elbow. 

4.  There are no extraordinary factors associated with the 
service-connected right elbow disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 


CONCLUSIONS OF LAW

1.  Kidney stones are not proximately due to, the result of, 
or aggravated by the service connected back disorder.  
38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 
(1995). 

2.  The criteria for a rating in excess of 10 percent for a 
right elbow injury are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Code (DC) 5206 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in March 1999; 
statement of the case dated in June 1999; multiple 
supplemental statements of the case, most recently in March 
2003 and an April 2003 letter from the RO.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA and private clinical evidence, has been 
obtained by the Board, and there is no specific reference to 
any other pertinent records that need to be obtained.  The 
Board notes that the April 2003 letter notified the veteran 
of the provisions of the VCAA, and of the type of 
information, including medical or lay evidence, not 
previously provided to the Secretary necessary to 
substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issues adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Kidney Stones

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

Further, and more pertinently to this case, service 
connection is warranted for a disability which is aggravated 
by, proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is  considered a part of 
the original condition.  Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for kidney stones on a "direct" 
basis; rather, he asserts that he has developed this 
condition as a result of his service-connected back 
disability, principally due to bedrest required by this 
disability.  Thus, he argues that "secondary" service 
connection for kidney stones is warranted.   

Summarizing briefly the pertinent evidence of record, the 
veteran was involved in a motorcycle accident in 1981 while 
returning from a period of active duty for training.  
Injuries sustained during this accident included a pelvic 
separation and fractures of the right elbow, ribs, left 
shoulder and right foot.  Following service separation, 
service connection was granted for, among other disabilities, 
residuals of a separated symphysis pubis.  Right sacroiliac 
subluxation was added to this service-connected disability by 
a November 1987 rating decision which determined that the 
service medical records demonstrated right sacroiliac 
subluxation, and that the symptoms of this disability and the 
separated pubis were too closely related to warrant separate 
disability ratings.  A noncompensable rating was assigned 
effective from February 1, 1988.  Degenerative disc disease 
of the lumbar spine was added to the service-connected 
disability rating by a January 1990 rating decision, and the 
rating for the combined disability was increased to 20 
percent.  

The veteran underwent surgery for kidney stones and excision 
of a scrotal sebaceous cyst of the scrotum at a private 
medical facility in October 1998.  It is the veteran's 
contention that he developed kidney stones as a result of 
being bed-ridden due to his service connected lumbar disc 
disease, and due to medication prescribed for his disc 
disease.  In his March 1999 notice of disagreement, the 
veteran reported that his service-connected back disability 
resulted in his being bed-ridden for over 70 days in 1981; 
necessitated 120 days of sick leave and "many days" of 
leave without pay from 1982 to 1985 and the termination of 
employment in 1985 for "follow-up" surgeries and bed rest; 
and 100 plus days of being bed-ridden from 1986 to 1989.  
However, a VA physician, following a review of the pertinent 
clinical history, rendered the following opinion after 
examining the veteran in December 1998: 

In my opinion the nephrolithiasis which 
has occurred as a consequence of a 
history of recurrent urinary tract 
infections [was] no doubt aggravated by 
some degree of urinary stasis from time 
to time when bedridden.  However, in my 
opinion this would be insufficient to be 
a factor in the stone formation . . . I 
must state that the extent to which bed 
rest has been required in connection to 
this veteran's back problems is unknown 
to me and the record does not clearly 
show that it was extensive except at the 
time of the actual motorcycle accident.  
He says he was hospitalized in bed most 
of the time for less than a month, 
subsequent to which he had a considerable 
bed rest at home for a number of weeks.  
I don't believe in my experience that 
that would be a sufficient basis for the 
kidney stones which developed many years 
later, or at least were manifest many 
years later.  Chronic long-term bed rest 
would indeed be a factor, however.  I 
just don't believe that I have sufficient 
documentation of PROLONGED bed rest.  The 
primary factor is recurrent kidney 
infections which would be a greater 
problem with prolonged bed rest.  There 
again, I don't believe there is 
documentation of sufficient inactivity to 
support that claim.  

Also of record is an opinion from a private urologist, C.A. 
T. F., M.D. (Dr. F.), dated in January 1999 who stated as 
follows: 

[The veteran] was bedridden for a 
significant amount of time as a result of 
an accident in July of 1981.  It is 
reasonable to assume this is a cause and 
effect situation that resulted in left 
nephrocalcinosis.  

Another private physician, A. P., M.D. (Dr. P.), submitted a 
statement in December 1998 indicating that he had treated the 
veteran since January 1997 for multiple conditions including 
acute bronchitis, intestinal nematode infection, 
nephrolithiasis associated with left flank pain, pain in both 
feet, cystic mass behind the left ear, cystic mass on the 
scrotum with cellulitis, erosion and lacerations on the right 
dorsal arm and left knee pain with a suspected ACL tear.  Dr. 
P. reported that the veteran had been treated by Dr. F. for 
nephrolithiasis, and that he had informed him that it is a 
possibility that prolonged bed rest following a 1981 
motorcycle accident, as reported by the veteran, was a 
possible cause of the veteran's nephrolithiasis.  

Reports from a February 2000 VA examination of the veteran's 
lumbar spine, which indicated that the claims file was 
reviewed by the examining physician, reflects the following 
pertinent clinical history.  The examiner initially noted the 
in-service motorcycle accident.  The first reference to a 
back disability was a discussion of an MRI in 1987 that 
demonstrated herniation at L3-L4, L4-L5, and L5-S1.  No other 
injuries to the back or back surgery were noted.  The veteran 
was said at the time of the 1987 MRI to have had problems 
with his back intermittently "giving out."  Over the next 
ten years, the veteran reported that the back pain bothered 
him intermittently between periods of flare ups, and that 
this pain had become progressively worse over those years.  
At the time of the examination, the veteran described pain in 
the back even with normal day to day activities, and stated 
that the pain was almost continuously present at a low level.  
He said that the back pain did not prevent him from sleeping 
at night, but that he did not sleep as well as he used to.  
It was reported that the veteran wore a back brace when 
performing physical activity and driving his car, but that he 
did not use crutches or a cane.  Radiating pain and numbness 
extending down the left leg was also described, and he 
reported having a continuous "dull toothache" in his pubic 
symphysis.  

Applying the pertinent legal criteria to the facts summarized 
above, the United States Court of Veterans Appeals has held 
that the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings, and that the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
In addition, the adjudication of the Board includes the 
responsibility of determining the weight to be given to the 
evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Addressing first the "positive" evidence represented by the 
January 1999 statement by Dr. F., and the December 1998 
statement by Dr. P. that relied upon Dr. F.'s opinion, the 
evidence of record does not support a conclusion that that 
the veteran's back disorder resulted in the veteran being 
bedridden for a "significant amount" of time, nor does it 
support the veteran's assertions in this regard, particularly 
those rendered by him in his March 1999 notice of 
disagreement.  To this end, the VA physician who supplied the 
December 1998 opinion found that the evidence of record did 
not clearly demonstrate extensive convalescence for the 
veteran's back disorder "except at the time of the actual 
motorcycle accident."  This physician also concluded that 
"I just don't believe that I have sufficient documentation 
of PROLONGED bed rest."  Finally, the VA examiner who 
conducted the February 2000 examination of the veteran's back 
specifically indicated that the claims file was "extensively 
reviewed and discussed with the [veteran]," and the history 
compiled by this physician as recorded above also does not 
reflect what could be characterized as extensive periods of 
bed rest.  

In contrast to the December 1998 VA opinion, which was based 
on a complete review of the clinical history, the January 
1999 statement of Dr. F. appears to be based entirely on a 
history supplied by the veteran, and is not supported by 
reference to any clinical history or evidence contained in 
the claims file.  Such medical opinions based on an 
inaccurate factual premise have no probative value.  Reonal 
v. Brown, 5 Vet. App. 458 (1993); See also, LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical 
history).  Thus, the Board finds that the record does not 
support a conclusion that the veteran's back disability 
resulted in "extensive" bed rest.  As such, the Board also 
finds that the probative value of the "negative" December 
1998 VA medical opinion outweighs that of the "positive" 
private clinical opinions discussed above.  Therefore, the 
claim for service connection for kidney stones as secondary 
to service-connected disability of the lumbar spine must be 
denied.  Gilbert, 1 Vet. App. at 49.

Right Elbow

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

Flexion of the minor or major forearm to 100 degrees warrants 
a 10 percent disability rating (the veteran is right-handed).  
Flexion of the minor or major forearm limited to 90 degrees 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5206.  

With the above criteria in mind, the relevant evidence will 
be summarized.  As was indicated in the previous section, the 
veteran was involved in a motorcycle accident while returning 
from a period of active duty for training n July 1981.  The 
injuries included a fracture of the right elbow, and service 
connection for residuals of a right elbow injury, at a 
noncompensable rating, was granted by a November 1982 rating 
decision.  The noncompensable rating was continued until a 
January 2000 rating decision assigned a 10 percent rating 
under DC 5206.  This action followed the submission of a 
report from an examination of the right elbow conducted at a 
private medical facility in December 1999.  This report 
showed the veteran complaining about pain in his elbow and 
numbness and tingling in his entire hand.  Range of motion 
was from "20 to 125 degrees of flexion extension."  
Supination was to 75 degrees and pronation to 80 degrees.  
There was mild tenderness to palpation over the distal 
olecranon and ulnar nerve on the medial side of the elbow.  
Motor strength was 5/5 throughout.  X-rays revealed mild 
degenerative changes along the distal triceps insertion.  

Thereafter, the veteran was afforded a VA examination of the 
right elbow in May 2000.  It was indicated the veteran was 
able to mow the yard and perform other household chores, 
although the veteran reported having discomfort about the 
wrist and hand while mowing.  A general diminished 
sensitivity in the hand was described but no paresthesia or 
hypesthesia was shown in the distribution of the median or 
ulnar nerve.  The symptoms were diffuse about the wrist and 
over the dorsum of the hand.  There was no atrophy of the 
interosseous or thenar muscles with good grip and good 
interosseous muscle tone and function.  The veteran had 
normal flexibility of the metacarpophalangeal and 
interphalangeal joints of the fingers but the thumb failed to 
reach the base of the fifth little finger.  There was normal 
wrist motion.  Elbow motion was described as essentially 
normal to 150 degrees of flexion, 75 degrees of supination 
and 80 degrees of pronation.  There was no tenderness or 
swelling about the elbow and the ulnar nerve was unremarkable 
to palpation.  

Following the examination, the impression was mild post 
traumatic degenerative changes of the right elbow; wrist and 
hand discomfort of undetermined etiology and electrical 
evidence of mild medial and ulnar neuropathy.  The examiner 
did not believe the veteran had symptoms of carpal tunnel 
syndrome or ulnar entrapment at the wrist or cubital tunnel 
syndrome at the elbow that might be ascribed to the in-
service elbow injury.  He also stated the symptoms involving 
the right wrist were not related to the service-connected 
elbow disability.  

Applying the legal criteria to the facts summarized above, 
the Board concludes that the criteria for a rating in excess 
of 10 percent for the service-connected right elbow 
disability are not met.  The range of motion in the right 
elbow was shown at the most recent VA examination to be full; 
as such, increased compensation under DC 5206 is not 
warranted, nor is it warranted under any other diagnostic 
code pertaining to limitation of the elbow and forearm 
codified at DCs 5205 through 5213.  Moreover, as the examiner 
who conducted the most recent examination dissociated any 
symptomatology in the wrist from the service-connected 
disability, increased compensation based on any disability in 
the wrist cannot be assigned.  Additional evidence relevant 
to this decision is the fact that no swelling or tenderness 
was shown in the right elbow.  Also weighed by the Board were 
the provisions of 38 C.F.R. §§ 4.40 with regard to giving 
proper consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, as the clinical evidence of record 
does not demonstrate any increased functional loss due to 
painful use, weakness, excess fatigability, and/or 
incoordination associated with the right elbow, increased 
compensation under these principles is not warranted. 

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right elbow disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).






							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for kidney stones as 
secondary to service-connected disability of the lumbar spine 
is denied. 

 Entitlement to a rating in excess of 10 percent for 
residuals of a right elbow injury is denied.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



